                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON


UNITED STATES OF AMERICA

v.                            CRIMINAL ACTION NO. 2:13-00006

JOSHUA PAUL CAUDILL


        SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                  MEMORANDUM OPINION AND ORDER


          On June 27, 2019, the United States of America

appeared by Andrew Tessman, Assistant United States Attorney,

and the defendant, Joshua Paul Caudill, appeared in person and

by his counsel, Tim Carrico, for a hearing on the petition

seeking revocation of supervised release and amendment thereto

submitted by United States Probation Officer Patrick Fidler.

The defendant commenced a three-year term of supervised release

in this action on October 2, 2018, as more fully set forth in

the Judgment Including Sentence Under the Sentencing Reform Act

entered by the court on April 15, 2014.


          The court heard the admissions of the defendant and

the representations and argument of counsel.
            For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:    (1) the defendant committed another crime when, on

April 30, 2019, the defendant was charged with driving under the

influence after being found in a vehicle with his foot on the

brake in a semi-conscious state, and admitted to being under the

influence of synthetic marijuana; (2) the defendant illegally

possessed and used controlled substances when he ingested

synthetic marijuana on April 30, 2019, and further when he used

marijuana and Xanax on or about May 21, 2019, each as admitted

by the defendant; (3) the defendant failed to follow the

instructions of the probation officer to appear in person to the

probation office on the first Wednesday of each month when he

failed to report on the first Wednesdays of April and May, but

appeared on May 8, 2019, when the probation officer was not

available; and (4) the defendant failed to submit to random

urinalysis as directed by the probation officer when, on March

6, 2019, he was instructed to provide a urine sample but

indicated that he could not void, and failed to return as

instructed to the probation office the next morning; all as



                                  2
admitted by the defendant on the record of the hearing and all

as set forth in the petition on supervised release.


           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

SIX (6) MONTHS, to be followed by a term of thirty (30) months

of supervised release upon the same terms and conditions as

heretofore and the special condition that the first six months

of his supervised release be served at a community confinement

center, and that he make himself available for an outpatient

drug treatment program to be determined by the probation
                                 3
officer, and that he submit to frequent, random urine screens as

directed by the probation officer.


          The defendant was remanded to the custody of the

United States Marshal.


          The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                                     DATED:   June 27, 2019




                                4
